DETAILED ACTION
	Applicant’s response, filed 29 June 2022 has been entered.
	Claim(s) 1-20 is/are currently pending. 
Rejection of claim(s) 1, 7, 12, and 19 under 35 U.S.C. §102 has/have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Rejection of claim(s) 2, 8, 9, 11, 13-17, and 18 under 35 U.S.C. §103 has/have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 18, and 19 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “calculate a reference distance using a speed of the leading vehicle and a preset margin time” in claim 1, incorporated by reference in claims 2-17; similar in claims 18, and 19, and similarly incorporated by reference in claim 20. Schoenly et al. (US 2020/0139945) appears to be the closest prior art.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669